Citation Nr: 1144385	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  06-28 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied an increased rating for PTSD.

In April 2010, the Board denied the Veteran's claim for an increased disability rating for PTSD and he appealed the decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In March 2011, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the March 2011 Court order.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2008, the Veteran was afforded a VA examination for his increased rating claim for PTSD.  At that time, he complained of having nightmares and reported that he did not like being around people.  He stated that he lost his commercial truck driving license because of blocked arteries and had been having dizzy spells after having a stroke.  The Veteran was married from 1968 to 1994 and had four children from that marriage.  He saw the children and grandchildren who lived nearby about once every two weeks and attended his grandchildren's sports games.  The Veteran also had two brothers; he reported seeing his retired brother a few times every week and seeing his other brother once every two to three weeks.  He described his relationship with his family as close and positive.  The Veteran also attended meetings with the American Legion twice a month, where he had several friends and would attend dances.  He was also a member of the Veterans of Foreign Wars and attended their meetings a few times a year.  The Veteran had a girlfriend who he saw often.  He drank two to three beers every day, but denied using marijuana for the past two years.  He also reported some leisure activities.  Mental status examination revealed insight, judgment, and comprehension were in the average range.  The examination was predominantly normal except for having a slightly dysthymic mood and some trouble sleeping.  It was noted that the Veteran had PTSD symptoms of distressing dreams of Vietnam, some hypervigilance, and did not like being around crowds.  Overall, the Veteran was found to have mild psychosocial dysfunction that could be attributed to PTSD-like symptoms.  The Veteran was diagnosed as having PTSD and depressive disorder, not otherwise specified.  He also was diagnosed as having a personality disorder, not otherwise specified.  He was assigned a Global Assessment of Functioning (GAF) score of 62 for the cumulative impact of his various psychiatric disorders.  A separated GAF of 64 was assigned for PTSD and 67 for his depressive disorder and psychiatric disorder.  The Veteran had a history of alcohol abuse that was in remission.  The examiner found that the Veteran's treatment records show that he maintained approximately the same level of PTSD symptoms since his last examination, which was in May 2006.  The examiner also found that his medical problems were a greater source of disruption of his psychosocial functioning, especially due to his occupational adjustment, and his depressive disorder and personality disorder were independently responsible for some psychosocial functioning impairment.  

Subsequent VA treatment showed GAF scores predominantly at 54 with a few GAF scores of 65 in late 2010 and early 2011.  

In a September 2011 private independent psychological evaluation obtained by the Veteran's representative, the Veteran complained of having intrusive thoughts and survivor guilt, heightened irritability and awareness, low tolerance of being around people, being startled by loud noises and helicopters, and trouble sleeping.  Although he attended veteran camping activities, he would become anxious and tense with more frequent flashbacks and intrusive thoughts during attendance.  His overall level of anxiety and tension increased outside of his home.  Mental status examination revealed poor eye contact when discussing unpleasant topics, restlessness, tangential thought processes at times, and anxious affect.  The Veteran hesitated when speaking about emotions or emotional topics and his responses were in short phrases.  The Veteran was diagnosed as having PTSD, major depressive disorder, and alcohol abuse in full remission.  He was assigned a GAF score of 54.  The examiner stated that the Veteran was unable to sustain intimate relationships as evidenced by having no interest in intimacy and rapid deterioration of intimate relationships when he could not isolate himself through work responsibilities and travel.  He had limited ability to interact and experience friendships and engage in emotional sharing and connectedness.  He also had emotional detachment, a limited ability to communicate with others, no sexual interest, and overall low frustration tolerance with others.  The examiner opined that the Veteran's psychiatric symptoms greatly affected him occupationally as evidenced by pervasive verbal outbursts, low frustration tolerance, and difficulty following directives from authority that resulted in quitting several positions and selecting a career that permitted isolation.  The examiner found the Veteran unemployable to a high degree of psychological certainty due to increased psychological dysfunction in recent years as he was no longer abusing alcohol, which quelled his symptoms.  He would have poor to no ability to respond appropriately to criticism from supervisors, respond appropriately to changes in routine work setting on a sustained basis, cope with normal work stress, or work in coordination with or proximately with others without distraction, irritability, and anger.  

The Board finds that another VA examination is necessary to determine the Veteran's current level of disability.  The Veteran's symptoms during the September 2011 psychiatric evaluation do not appear to reflect the assigned GAF score during the private evaluation, as well as the GAF scores assigned during the May 2008 VA examination and VA treatment, which indicate mild to moderate symptoms.  In addition, the Veteran's symptoms changed dramatically between what was reported during the May 2008 VA examination and the September 2011 private evaluation.  Therefore, a VA examination is necessary to determine if his symptoms are in fact worse.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, in order to accurately assess the severity of the Veteran's PTSD, he should be afforded a new and contemporaneous VA PTSD examination.  See 38 U.S.C.A. § 5103A (d).

TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the Veteran has satisfied each of these requirements.  

During the May 2008 VA examination, the Veteran stated that he was unemployed due to his blocked arteries, which is not due to a service-connected disability.  However, during the private September 2011 psychiatric evaluation, the examiner stated that the Veteran was not able to work due to his service-connected PTSD.  Although the record shows that the Veteran is not employed, it is unclear the extent to which his service-connected disabilities affect his employability.  On remand, the VA psychiatric examiner should provide an opinion regarding the effect of the Veteran's service-connected PTSD on his ability to obtain and retain employment.  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

As a remand is necessary in this case, any additional VA treatment records should also be obtained on remand as the most recent VA medical treatment records are from February 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any recent VA treatment records beginning February 2011.  All efforts to obtain these records should be fully documented and a negative response must be provided if records are not available.

2.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA psychiatric examination to determine the current severity of the service-connected PTSD.  The claims file should be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the report. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.  

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected PTSD and any nonservice-connected disorders.  If it is medically impossible to distinguish among symptomatology resulting from the several disorders, the examiner should state this in the examination report.  

The examiner should then provide an opinion as to whether the Veteran's service-connected PTSD renders him unable to secure and follow a substantially gainful occupation.  The examiner should note that this opinion is without regard to the Veteran's age or the impact of any nonservice-connected disabilities on his ability to secure or follow a substantially gainful occupation.  

All findings and conclusions should be set forth in a legible report. 

3.  Thereafter, VA should undertake any other development deemed necessary and readjudicate the Veteran's claims on appeal with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claims remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. J. Wells-Green
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


